Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 1 of 13 PageID #:1


                                                         FIL9E/2D
                                                                020
                                                                                    AC
                                                              5/2
                                                                        . BRUTO   N
                                                            THOMA.SDG IS T R ICT COURT
                                                         CLERK , U .S




                                                    1:20-CV-03254
                                                    JUDGE BUCKLO
                                              MAGISTRATE JUDGE WEISMAN
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 2 of 13 PageID #:2
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 3 of 13 PageID #:3
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 4 of 13 PageID #:4
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 5 of 13 PageID #:5
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 6 of 13 PageID #:6
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 7 of 13 PageID #:7
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 8 of 13 PageID #:8
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 9 of 13 PageID #:9
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 10 of 13 PageID #:10
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 11 of 13 PageID #:11
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 12 of 13 PageID #:12
Case: 1:20-cv-03254 Document #: 1 Filed: 05/29/20 Page 13 of 13 PageID #:13
